                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               WINCHESTER DIVISION

 ASHTON HUGHES,                                )
 JOSHUA VANDUSEN,                              )
 SHANNON HELMERS, and                          )
 CHARLES DODSON,                               )       Case No. 4:19-cv-00028-CLC-SKL
                                               )
        Plaintiffs,                            )       JURY DEMAND
                                               )
 v.                                            )
                                               )       JUDGE COLLIER
 DENISE JACKSON and                            )       MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                                 )
                                               )
        Defendants.                            )
                                               )
                                               )
 DENISE JACKSON,                               )
                                               )
        Counter-Plaintiff,                     )
                                               )
 v.                                            )
                                               )
 ASHTON HUGHES,                                )
                                               )
        Counter-Defendant.                     )

          JOINT MOTION TO EXTEND DEADLINES TO DISCLOSE EXPERTS,
            SERVE FINAL WITNESS LISTS, AND COMPLETE DISCOVERY

        Plaintiffs, Ashton Hughes, Joshua VanDusen, Shannon Helmers, and Charles Dodson,

 and Defendants, Denise Jackson and RVshare, LLC (collectively, the “Parties”), respectfully

 move the Court to extend the deadlines for the Parties to disclose experts, serve their final

 witness lists, and complete discovery, as set out in the Scheduling Order (Dkt. 47) and the

 Agreed Order Granting Joint Motion to Extend Deadlines to Disclose Experts and Serve Final

 Witness Lists (Dkt. 64). Under those Orders, Defendants were to disclose expert testimony by

 October 29, 2020; the Parties were to provide final witness lists by November 13, 2020 (and




Case 4:19-cv-00028-CLC-SKL Document 66 Filed 11/13/20 Page 1 of 3 PageID #: 303
 supplement as necessary within seven days, or by November 20, 2020); and the Parties were to

 complete discovery by December 18, 2020.

        Due in large part to the COVID-19 pandemic, the Parties agree that additional time is

 required to meet these deadlines and request that the Court extend the deadline for Defendants to

 disclose expert testimony to December 4, 2020; extend the deadline for the Parties to provide

 final witness lists to December 14, 2020 (and supplementation as necessary within seven days,

 or by December 21, 2020); and extend the deadline to complete discovery to January 29, 2021.

        Concerning Defendants’ disclosure of expert testimony, Plaintiffs requested (and

 Defendants agreed) to provide additional time for Plaintiffs to disclose expert testimony.

 Plaintiffs likewise agreed to provide additional time for Defendants to disclose expert testimony.

        Trial is not set until May 10, 2021. No other deadlines, including the trial date, will be

 affected by these extensions.

        The Parties request that the Court enter the proposed order attached hereto as Exhibit A.

                                       Respectfully submitted,

                                       NEAL & HARWELL, PLC

                                       By: /s/ Benjamin C. Aaron
                                           Philip N. Elbert, No. 009430
                                           Jeffrey A. Zager, No. 032451
                                           Benjamin C. Aaron, No. 034118
                                       1201 Demonbreun Street, Suite 1000
                                       Nashville, TN 37203
                                       (615) 244-1713 – Telephone
                                       (615) 726-0573 – Facsimile
                                       pelbert@nealharwell.com
                                       jzager@nealharwell.com
                                       baaron@nealharwell.com
                                       Counsel for Plaintiffs




                                                  2

Case 4:19-cv-00028-CLC-SKL Document 66 Filed 11/13/20 Page 2 of 3 PageID #: 304
                              LUTHER-ANDERSON, PLLP

                              By: /s/ Gerard M. Siciliano (with permission)
                              GERARD M. SICILIANO, BPR # 9647
                              ALAN C. BLOUNT, BPR # 035048
                              100 W. Martin Luther King Blvd Ste 700
                              P. O. Box 151
                              Chattanooga, TN 37401-0151
                              (423) 756-5034
                              Attorneys for Denise Jackson


                              COPELAND, STAIR, KINGMA & LOVELL, LLP

                               /s/ G. Graham Thompson (with permission)
                              ANGELA CIRINA KOPET, BPR 017921
                              G. GRAHAM THOMPSON, BPR 034467
                              735 Broad Street, Suite 1204
                              Chattanooga, TN 37402
                              Phone: 423-713-7075
                              Fax: 423-648-2283
                              Counsel for RVShare, LLC




                                        3

Case 4:19-cv-00028-CLC-SKL Document 66 Filed 11/13/20 Page 3 of 3 PageID #: 305
